DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 4/6/2021, with respect to claims 1, 4-8, 10, and 13-17 have been fully considered and are persuasive.  The rejection of claims 1, 4-8, 10, and 13-17 has been withdrawn. 
Allowable Subject Matter
Claims 1, 4-8, 10, and 13-17 allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner has reviewed the Applicant’s arguments/remarks in light of the recently amended claim language. Upon review, it appears as though the most recent amendments 
Claim 1:     A method for controlling an inductive power supply (IPS), the method comprising:          applying a ping to detect an object;          measuring a coil current;          detecting the object based on a measurement result of the coil current;          transmitting minimum power for waking up a communication unit of the object to the object, the communication unit performing communication using an out-of-band (OOB) communication protocol;
          receiving pairing information from the object through the OOB communication protocol and performing pairing with the object;          transmitting main power to the paired object and          when the performing of the pairing with the object fails, providing a selection interface .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836